Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on June 1, 2021.
Claims 1, 8 and 17 have been amended.
Claims 1, 2, 4-12 and 14-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Previous Claim Objections
The Examiner thanks Applicant for the amendments to claims 1, 8 and 17.  The previous objections are overcome and are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8, and 17 are amended to recite that the electronic communication device consists of a smartphone.  The term “consists” is understood as limiting the communication device to only a smartphone (as opposed to the term, “comprises”).
The specification at [0026] states that the communication devices can be a handheld portable unit (cellular phones, smart phones, tablets and the like), or desktop/portable computers 22, or other devices capable of communicating via an open 6 network, such as the Internet.
Thus, the specification does not support limiting the communication device to only a smartphone.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) entering employment information comprising potential employee's primary trade skill, secondary trade skill, trade certifications, licensing, current status of certifications and licensing, experience at primary trade skill including the potential employee's years of experience and where worked, time when the potential employee is available for a job, the potential employee's availability to travel for the job for the potential employee, and a preferred method of contacting the potential employee; verifying current status of the potential employee's certification and licensing by communicating with a certification and/or licensing authority; at the potential employer's computer, entering information regarding the job opening, comprising potential employer's job description, required skills, certifications, licensing, expected duration of a job, location of the job, and offered salary; comparing at said server the received potential employee's employment information with the job opening information for all job listings that have been posted by all potential employers; generating a list of job listings of potential jobs for the potential employee based on the comparison; generating a list of potential employees based on the comparison; transferring the list of job openings; and transferring to said potential employer the list of potential employees; wherein experience at primary trade skill includes the potential employee's years of experience and where worked generating a notice to the potential employee of the potential employer accepting the potential employee; and generating a contract for signature by the potential employee and the potential employer.  New limitations include transmitting communications from  a server to a device (i.e., transmitting, from the server to the potential employee's smartphone, a signal including a notification of a job listing assigned to the potential employee, the notification transmitted to the potential employee's smartphone being configured to permit the potential employee to accept, by interacting with the potential employee's smartphone, the job listing assigned to the potential employee, transmitting, from the server to the potential employer's computer, a signal including a notification that the potential employee accepted the job listing assigned to the potential employee etc.).
These limitations recite a process that, under its broadest reasonable interpretation, covers certain methods of human activity but for the recitation of generic computer components.  That is, other than reciting “at the employee's smartphone”; “transferring to said server via said network said employment information for the potential employee”; “at said server”; “transferring to said potential employer's computer”; “loading…”; “distributing…” and “assigning…” nothing in the claim elements precludes the steps from practically being performed in the mind or by a human user with pen and paper.  For example, headhunters and hiring managers obtain employment seeker information and use this information to match employment seekers to employee seekers. Recruitment is a certain method of organizing human activity, i.e., the facilitation of finding jobs for people/people for jobs.  The generation of a contract to sign is a certain method of organizing human activity, specifically a legal interaction. This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. The computer system and the electronic devices are generically claimed and disclosed in the specification (see [0026]). Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of entering information is data gathering; verifying information, transferring data and generating lists are data transmission steps.  These are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the claims are not directed to a judicial exception because the claims now restrict the implementation of the potential employee communication device to a smartphone and therefore the amendments do not recite the use of “generic computer components”.  Applicant further argues that the recitation of a smartphone precludes the invention from being carried out in the mind or through pen and paper.
The Examiner notes that a smartphone is a generic computer device as it merely allows the potential employee a means to connect to the Internet in order to receive and transmit information (i.e., job information).  The smartphone is merely the platform upon which the invention is implemented upon for the potential employee.  As the specification at [0026] states, the communication devices can be a handheld portable unit (cellular phones, smart phones, tablets and the like), or desktop/portable computers 22, or other devices capable of communicating via an open 6 network, such as the Internet.  Thus, the specification has generically defined the potential employee’s communication device.
Applicant also argues that recruitment is not a certain method of organizing human activity.  The Examiner maintains that recruitment activities are commercial or legal interactions.
The Examiner disagrees with Applicant’s understanding of the  invention as reducing the time and effort of the employer and employee, as this argument is directed to the abstract idea itself and NOT an improvement in the computer itself or other technology.  Therefore, the Examiner is not persuaded that the abstract idea is integrated into a practical application beyond using the abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a part technological environment (i.e., communicating job and employee information via an Internet-connected device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forte (US Pub. No. 2005/0267794) in view of Morgan (US Pub. No. 2007/0005390) in view of Mayer et al. (US Pub. No. 2001/0034630).
Claims 1, 8, 9 and 17:  Forte discloses 
entering employment information at the employee's electronic communication device comprising potential employee's primary trade skill, secondary trade skill, trade certifications, licensing, years of experience at primary trade skill, time when the potential employee is available for a job, availability for traveling to the job for the potential employee, and a preferred method of contacting the potential employee;  (Fig. 9B; P[0059]; P[0062]; P[0065])
wherein the potential employee’s electronic communication device consists of a smartphone; (P[0052]: the potential employee communication device can be implemented on mobile communication devices or other communication devices typically able to support browser functions.  The Examiner understands that a mobile communication device that supports browser functions is the equivalent of a smartphone.)
transferring to said server via said network said employment information for the potential employee;  (Fig. 1)
at the potential employer's computer, entering information regarding the job opening, comprising potential employer's job description, required skills, certifications, licensing, expected duration of a job, location of the job, and offered salary;  (Fig. 5B; P[0059]; P[0062]; P[0065])
transferring to said server via said network the job opening information to post a job listing;  (Fig. 1)
comparing at said server the received potential employee's employment information with the job opening information for all job listings that have been posted by all potential employers;  (P[0039])
generating at said server a list of job listings of potential jobs for the potential employee based on the comparison;  (P[0047])
generating at said server a list of potential employees based on the comparison; transferring to said potential employee's electronic communication device the list of job openings; and  (P[0054]
transferring to said potential employer's computer the list of potential employees. (P[0054]) 
wherein experience at primary trade skill includes the potential employee’s years of experience and where worked. (P[0050] and [0062]: current employer; Fig. 8A; P[0059]: amount of experience).
Forte discloses generating a contract for signature by the potential employee and the potential employer. (P[0028]: “Bargaining culminates in a contract when both parties assent to be bound and the associated terms used in the bargaining are definite enough to be enforceable.  Assent can be stated by the parties to a contract …in writing.”
Forte further discloses hardware and software to perform the method steps. ([0052]-[0053]: potential employer/employee devices for information entry and in communication with a distributed network and other platforms able to store and communicate with remote access, thus disclosing loading information, distributing information and a server that performs the processing of the information to generate matches (i.e., assignments).  See Fig. 1 and 2.).  Forte also discloses selection parameters. ([0054]).
Forte does not disclose a current status of certifications and licensing or verifying the current status.
Morgan, however, discloses verifying the currency of licensing P[0015-0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included verifying the currency of licensing, as disclosed by Morgan in the system disclosed by Forte, for the motivation of providing a method of ensuring that only qualified and preferred service providers are selected to do business with in order to have fewer claims and litigation.  (Morgan; P[0023]).
Forte further discloses an implementation where the EE receives an email informing the EE that one of the EE’s offers has been accepted and directs the EE to confirm acceptance of an job offer from an ER which sends the notification to the ER (i.e., transmitting, from the server to the potential employee's electronic communication device, a signal including a notification of a job listing assigned to the potential employee, the notification transmitted to the potential employee's electronic communication device being configured to permit the potential employee to accept, by interacting with the potential employee's communication device, the job listing assigned to the potential employee, transmitting, from the server to the potential employer's computer, a signal including a notification that the potential employee accepted the job listing assigned to the potential employee). ([0047] and [0050]).
Forte discloses that potential EE’s make an offer to be employed when they enter a time-place-wage commitment ([0038]) which becomes the EE’s acceptance criteria ([0039]). The potential ER then may accept the EE’s entry which results in establishing a binding contract between the EE and the ER ([0040]). Forte further discloses that an acknowledgement is sent to the ER’s device from the EE’s device to confirm receipt of the report of acceptance. ([0044]).
Forte does not expressly disclose that a potential employee accepts a job listing prior to the potential employer accepting the potential employee who accepted the job listing.
Mayer, however, discloses a recruiting system for permanent, temporary and contract employees ([0066]) where the candidate is presented with results of a search, the candidate indicates interest in a particular job listing, the employer is notified of the candidate’s interest and the employer chooses to unlock the candidate’s identity and the employer may then process the candidate through that company’s normal hiring process. ([0076]-[0079]).  The Examiner notes that a normal hiring process inherently includes generating a notice to a potential employee that the potential employer has accepted the potential employee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a potential employee accepting a job listing prior to the potential employer accepting the potential employee who accepted the job listing, as disclosed by Mayer in the system disclosed by Forte/Morgan, for the motivation of providing a method of controlling access to candidate information in order to receive payment from an employer in exchange for providing the recruitment service. (Mayer; [0009]).
Claims 2 and 12:  Forte discloses generating a job acceptance for the potential employer in response to an indication that the potential employee is available. (P[0028-0047]).
Claims 4 and 14:  Forte discloses a computer. (P[0052]).
Claims 7, 10 and 11:  Forte disclose temporary employees and temporary positions. (Abstract).

Claims 5, 6, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forte in view of Morgan in view of Mayer in view of Official Notice.
Claims 5, 6, 15, 16, 18 and 19:  Forte/Morgan do not explicitly disclose updating a status or sending a notification regarding expiration dates.
However, the Examiner takes Official Notice that it is old and well known to update stored information as new information is received and to send notifications regarding expiration dates.  For example, the Department of Motor Vehicles routinely sends notifications to remind car owners to renew their car registrations.  After the registration is renewed, the DMV updates its records so that the next expiration date is inputted for the next reminder to be sent at the appropriate time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included update stored information as new information is received and to send notifications regarding expiration dates, in the system disclosed by Forte/Morgan, for the motivation of providing a method of facilitating licensing requirements to prevent licenses from expiring and to aid in the collection of fees resulting from renewing licenses.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forte in view of Morgan in view of Mayer in view of Ellis et al. (US Pub. No. 2011/0196802).
Claim 20:  Forte/Morgan does not disclose a distance a worker is willing to travel.
Ellis, however, disclose this limitation at P[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a distance a worker is willing to travel as disclosed by Ellis, in the system disclosed by Forte/Morgan, for the motivation of providing a method of creating a more targeted job search. (Ellis; P[0038]).

Response to Arguments
Applicant’s arguments, filed June 1, 2021, have been considered.  Forte is cited to disclose the equivalent of a smartphone at [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629